Name: 2003/794/EC: Council Decision of 6 November 2003 appointing a Swedish member and three Swedish alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2003-11-14

 Avis juridique important|32003D07942003/794/EC: Council Decision of 6 November 2003 appointing a Swedish member and three Swedish alternate members of the Committee of the Regions Official Journal L 296 , 14/11/2003 P. 0031 - 0031Council Decisionof 6 November 2003appointing a Swedish member and three Swedish alternate members of the Committee of the Regions(2003/794/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal of the Swedish Government,Whereas:(1) On 22 January 2002 the Council adopted Decision 2002/60/EC(1) appointing the members and alternate members of the Committee of the Regions.(2) A seat as a member of the Committee of the Regions has become vacant following the resignation of Mr Rune HJÃ LM and two seats as alternate members of the Committee of the Regions have become vacant following the resignation of Mr Hans KLINTBOM and Mr Bengt-Anders JOHANSSON, notified to the Council on 6 October 2003, and one seat as an alternate member has become vacant following the proposal of Ms Mona-Lisa NORRMAN as member,HAS DECIDED AS FOLLOWS:Sole Article(a) The following person is hereby appointed a member of the Committee of the Regions:Ms Mona-Lisa NORRMANin place of Mr Rune HJÃ LM.(b) The following persons are hereby appointed alternate members of the Committee of the Regions:1. Ms Ulla NORGRENin place of Mr Bengt-Anders JOHANSSON,2. Ms Ewa-May KARLSSONin place of Mr Hans KLINTBOM,3. Mr Kent PERSSONin place of Ms Mona-Lisa NORRMAN,for the remainder of their term of office, which runs until 25 January 2006.Done at Brussels, 6 November 2003.For the CouncilThe PresidentG. Pisanu(1) OJ L 24, 26.1.2002, p. 38.